In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00113-CV

STEVEN DENNY, Appellant                     §    On Appeal from the 251st District Court

V.                                          §    of Potter County (109,616-C-CV)

                                            §    April 30, 2020
THE HONORABLE LAWRENCE M.
‘LARRY’ DOSS, JUSTICE, 7TH COURT OF         §    Opinion by Justice Kerr
APPEALS, PLACE 4, Appellee

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the trial court’s judgment

is affirmed.

       It is further ordered that Appellant Steven Denny must pay all costs of this

appeal.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Elizabeth Kerr__________________
                                          Justice Elizabeth Kerr